DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/27/21 have been fully considered but they are not persuasive. 
On pages 6-9 Applicant argues amendments overcome outstanding objections and rejections. 
The Examiner agrees, since all formerly pending claims were cancelled. Please see the rejection below regarding the newly filed claims. 

Specification
The disclosure is objected to because of the following informalities: The specification contains numerous instances of grammatical errors. Please correct the specification. See at least [0039], [0046], [0047], [0048], [0051], [0052], [0055], [0058], [0066], [0067], [0068], etc.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “loop” adjacent the T-slot.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 requires correction of the following grammatical errors:
“a length with strain relieving pattern”;
“each radially expandable member are”;
“the one or more coils create radial expansion force”.
 Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “loop” adjacent the T-slot, the expandable members having a continuous pattern of wire frames, the , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 is rejected for having new matter, since the originally filed invention does not have support for the stent which comprises a flexible wire body, expandable members having a T-slot, loop for the wire, silicone laminating layer, locking feature, a broadened tip, and coils to also include a “strain relieving pattern provided therein”. Notably, strain relieving patterns appear to only have support in the originally filed specification as being   part of the metal sheet embodiments.  This is accordingly new matter.
Further, there is no support for the silicone layer laminating the radially expandable member being “in direct contact with the sheet”.
Further, there is no support for the locking feature (the T-slot) forming “one or more coils”. 

Claim 20 is rejected for having new matter, since there is no support in the originally filed invention for the expandable members (the members with the T-slot and wire body) to be formed from a stainless steel “sheet”. The Examiner notes another embodiment includes members formed from a sheet, but the embodiment of the claimed invention does not appear to have support for this. 
Claim 21 is rejected for having new matter, since there is no support for the particular embodiment being claimed by the independent claim (e.g. the embodiment with T-slots and a wire body), to have opposing ends of the stent each having a larger transverse diameter than a corresponding transverse diameter taken across a midsection of the stent. This appears to be a different embodiment than that which is claimed (e.g. shown in Figures 5-6, 8, and 9d).
Claim 22 is rejected for having new matter, for claiming the radially expandable members has a “continuous pattern of wire frames” to serve as the strain relieving pattern. First, the invention of the independent claim (e.g. the embodiment with T-slots and a wire) does not have a strain relieving pattern according to the drawings or the originally filed specification. Additionally, the specification indicates that this is an alternative embodiment to that which was claimed (see [0019]). 
Claim 23 is rejected for having new matter, since the originally filed invention does not have support for a continuous pattern of the radially expandable members as being “cut from a metal sheet”, particularly when all the features of claim 19 are considered (e.g. the embodiment of the continuous pattern is different from that which 
Claim 24 is rejected for having new matter for the same reasons as claims 22-23 and 19. 
Claim 25 is rejected for having new matter for the same reasons as claims 22 and 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 is indefinite for claiming “owing to stored elastic energy prior to deployment” since it is unclear what the phrase means. It is possible the phrase means that there is elastic energy which was stored prior to deployment, or that the expansion in a radial direction occurs prior to deployment, or possibly some other meaning, but the phrasing or wording of the claim appears off. 
Further, the claim is unclear for claiming the radially expandable members each have a “length with strain relieving pattern provided therein”. Notwithstanding the along the length). A “length” of something is just a dimension. So while something is able to have a length and something which extends along the length, the length can’t actually have something therein. 
Further, the claim is unclear for referring to ‘the first edge” with improper antecedent basis. 
Further, the claim is unclear for claiming the expandable members each comprise a “T-slot” when it is unclear what a T-slot is. For example, it appears Applicant might mean that the expandable members comprise a T-shaped slot, but it is also possible this is either a word with a special definition they have made up as being their own lexicographer, or also alternatively a specific physical structure (e.g. a T-slot nut).
Further, the claim is unclear for referring to a silicone layer laminating “the radially expandable member” but a plurality of radially expandable members were previously claimed, making it unclear which of the plurality of expandable members is actually laminated. 
Further, it is unclear how the locking feature can comprise “one or more coils, since the locking feature is simply formed of “a T-slot”. It is unclear how the T-slot itself is forming multiple coils. 
Further, the claim is unclear for claiming “the locking feature forms one or more coils possessing elastically stored energy in each radially expandable member” since it is unclear how the locking feature, which was previously claimed as being a part of the forming coils which have elastically stored energy, in each radially expandable member. It is possible the structure/wording of the claims is off, but the Examiner is unclear on what this means. 
Claim 22 is indefinite for claiming the expandable members have a “continuous pattern of wire frames” but it is unclear what a continuous pattern of wire frames is, and it relates to the structure which the expandable members were already defined as having in claim 19. Additionally, it is possible this is referring back to the “flexible wire body” but this is unclear.  
Claim 24 is indefinite since it is unclear how a “continuous pattern” can comprise “unconnected parallel rectangular strips”. If the strips are unconnected, how is it continuous, and how does it actually form a cohesive radially expandable member. 
Claim 25 is indefinite since it is unclear how a pattern can provide “lumen patency to the stent”. It appears these are unrelated features, one not depending on or being a product of the other. 
Remaining claims are rejected for depending on an indefinite claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/28/21